PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 11-4157
                     _____________


              In re: BRADLEY R. ORTON,
                            Appellant

                     _____________

      On Appeal from the United States District Court
         for the Western District of Pennsylvania
           (D.C. Civil Action No. 2-1-cv-00921)
      District Judge: Honorable Terrence F. McVerry
                      _____________

                  Argued June 21, 2012

  Before: AMBRO, VANASKIE and ALDISERT, Circuit
                    Judges.

                   (Filed: July 20, 2012)

Dennis M. Sloan, Esq. (Argued)
Sloan & Associates, P.C.
106 S. Main Street, Suite 305
Butler, PA 16001
       Counsel for Appellant

Rosemary C. Crawford, Esq. (Argued)
Crawford McDonald, LLC
P.O. Box 355
Allison Park, PA 15101

       Counsel for Appellee

                          _________

                 OPINION OF THE COURT
                       _________

ALDISERT, Circuit Judge.

        Debtor Bradley Orton appeals from an order by the
United States District Court for the Western District of
Pennsylvania, which affirmed the United States Bankruptcy
Court for the Western District of Pennsylvania‟s judgment.
Construing the wildcard exemption in 11 U.S.C. § 522(d)(5),
those courts held that the Trustee for the Estate, not the
Debtor, is entitled to any post-petition appreciation in value
of the Estate‟s assets that surpasses the dollar amount
exempted. The Bankruptcy Court and the District Court
reasoned that Orton had exempted only an interest in an asset,
rather than the asset itself, and thus was entitled to merely the
dollar amount listed as exempt in Schedule C accompanying
his bankruptcy petition and not to any future appreciation in
value. Applying the teachings of the Supreme Court‟s
decision in Schwab v. Reilly, 130 S. Ct. 2652 (2010), we will
affirm.
                                 I.




                               2
       The facts, insofar as they concern us here, are few.
Orton filed an emergency voluntary petition for relief under
Chapter 7 of the Bankruptcy Code in January 2011 and filed
his required Schedules and statements shortly thereafter. This
appeal concerns two of Orton‟s claimed exemptions. On
Schedule A (real property), Orton listed his one-eighth
interest in 34 acres of vacant land that is subject to an oil and
gas lease. Orton stated that the fair market value of the entire
parcel was $34,000 and claimed an exemption for $4,250,
one-eighth of the value of the whole. On Schedule B
(personal property), Orton listed his one-fourth interest in
royalty interest in the oil and gas lease, to which he assigned a
fair market value of one dollar. Orton noted on Schedule B
that no well has been drilled on the property and that no
royalties are currently due. On Schedule C (property claimed
as exempt), Orton claimed wildcard exemptions for these two
interests, pursuant to 11 U.S.C. § 522(d)(5), and claimed as
exempt the full amount of their value from Schedules A and
B—$4,250 and $1.

        No party filed objections to these exemptions within
the 30-day period prescribed by Rule 4003(b), Federal Rules
of Bankruptcy Procedure. The Trustee then filed a motion to
close the case and to except Orton‟s royalty interest in the oil
and gas lease from abandonment, thereby preserving her
ability to recover any future royalties for the benefit of the
Estate in the event that a well were ever drilled on the
property. Orton agreed to close the case, but he objected to
the Trustee‟s efforts to except the royalty interest from
abandonment. Orton contended that because (a) the royalty
interest was subsumed in his real property interest, (b) he had
claimed the full, fair market value for each, and (c) no party




                               3
had objected to his list of exemptions, he had successfully and
permanently removed those assets from the Estate, thereby
securing for himself the benefits and risks of future ap- or de-
preciation, free from any creditors‟ claims.

      After a hearing, the Bankruptcy Court issued a
Memorandum and Order on May 20, 2011, rejecting Orton‟s
arguments. The Court held that the Trustee was entitled to
pursue any future increase in value of the oil and gas lease
above the amount explicitly stated as exempt in Schedule C.

       On October 14, 2011, the District Court for the
Western District of Pennsylvania affirmed the Order of the
Bankruptcy Court. After examining the Supreme Court‟s
opinion in Schwab v. Reilly, 130 S. Ct. 2652 (2010), the
District Court adopted the Bankruptcy Court‟s reasoning in
full. Orton timely appealed.

                               II.

        The Bankruptcy Court had subject matter jurisdiction
pursuant to 28 U.S.C. §§ 1334 and 157(b)(1). The District
Court had jurisdiction to review the Bankruptcy Court‟s order
pursuant to id. § 158(a)(1). We have subject matter
jurisdiction pursuant to id. § 1291. On an appeal from a
bankruptcy case, our review “duplicates that of the district
court and view[s] the bankruptcy court decision unfettered by
the district court‟s determination . . . .” In re Graves, 33 F.3d
242, 246 (3d Cir. 1994). Accordingly, we apply a clearly
erroneous standard to the Bankruptcy Court‟s findings of fact
and a plenary standard to its legal conclusions. In re Handel,
570 F.3d 140, 141 (3d Cir. 2009).




                               4
                              III.

       Orton contends that he is entitled to any future
appreciation in the oil and gas lease‟s value, which may arise
from the discovery of fossil fuels and the drilling of a well.
But whether Orton may collect on such an increase in value
depends on our resolution of two preliminary issues: (1)
whether exempting a dollar amount equal to the full fair
market value of an asset wholly exempts that asset from the
estate; and, if not, (2) whether a debtor may nevertheless
pursue the appreciation in value of such assets in which the
debtor retains only an interest. We agree with the Bankruptcy
Court and the District Court before us that Schwab counsels
that the answer to both questions is “no.” We will, therefore,
affirm the judgments of those courts.

                              IV.

       Orton contends that, by claiming as exempt on
Schedule C the full “value” of his interests in the oil and gas
lease and the real estate (as estimated on Schedules A and B),
he wholly exempted those assets. The issue of whether a
debtor‟s listing of the fair market value of an asset fully
exempts that asset from the estate is dealt with in 11 U.S.C.
§ 522 and Schwab. Through dueling interpretations of both,
the parties dispute how Schwab affects Orton‟s attempt to
wholly exempt an asset here. We hold that the Bankruptcy
Court and the District Court correctly construed Schwab, and
that Orton did not fully exempt his gas and oil royalty interest
nor his property interest.

                              A.




                               5
        Because of their singular importance to this case, we
review § 522 and the Schwab reasoning briefly before turning
to the particular contentions before us. When a debtor files for
bankruptcy under Chapter 7, all of the debtor‟s assets become
the property of the bankruptcy estate. See 11 U.S.C. § 541.
Section 522 permits the debtor to reclaim certain property as
“exempt” from the estate, subject to statutory limits and
requirements. Generally, wholly exempted property is
excluded from the estate “[u]nless a party in interest” objects.
See id. § 522(l). As distinguished from portions of the Code
that explicitly permit a debtor to exempt property as a whole,
see, e.g., id. §§ 522(d)(9), (10)(c), § 522(d)(5)‟s wildcard
provision—the exemption at issue here—allows the debtor to
exempt an “aggregate interest in any property,” up to a
certain dollar amount, id. § 522(d)(5) (emphasis added).

       The Supreme Court squarely addressed the impact of
the word “interest” as it pertains to the nature of assets
exempted under § 522(d)(5) in Schwab. The debtor in
Schwab valued an asset at $10,718 on Schedule B and
exempted that same dollar amount on Schedule C. The trustee
did not object. When the trustee later discovered that the
debtor had undervalued the asset, and that its actual value was
$17,200—far above the statutory exemption limit—the
trustee attempted to claim that additional value for the estate.
The debtor contended that, no matter what the actual value of
the asset was, she had indicated her intent to wholly exempt
the asset from the estate by claiming as exempt on Schedule
C the same dollar value listed on Schedule B. Because of this
indication of intent, the debtor continued, the trustee was
obliged to object timely if he wished to preserve any of that
asset‟s value for the estate.




                               6
        The Schwab Court rejected the debtor‟s arguments.
Because “§§ 522(d)(5) and (6) define the „property claimed as
exempt‟ as an „interest‟ in [the debtor‟s] [asset], not as the
[asset itself] per se,” 130 S. Ct. at 2662, the Court held that
merely listing as exempt on Schedule C the same dollar value
of an asset that appears as its estimated value on Schedule B
does not indicate an intent to wholly exempt that asset from
the estate. As a result, a trustee need not object to exempted
amounts that fall within the statutory limits to preserve the
estate‟s rights to any value above that listed in Schedule C.
The Court clarified that “[w]here, as here, it is important to
the debtor to exempt the full market value of the asset or the
asset itself, . . . the debtor [should] declare the value of her
claimed exemption in a manner that makes the scope of the
exemption clear.” Id. at 2668. As examples of how to
successfully accomplish this, the Court suggested that debtors
“list[] the exempt value as „full fair market value (FMV)‟ or
„100% of FMV.‟” Id.

                              B.

        Turning to the present case, the Bankruptcy Court and
the District Court here both concluded that Schwab‟s
straightforward holding doomed Orton‟s case. Other than
claiming as exempt in Schedule C a dollar amount equal to
the full estimated value of his assets in Schedules A and B,
Orton did not take any actions to indicate his unambiguous
intent to wholly exempt his assets from the Estate. The
Bankruptcy Court therefore held that Orton had exempted
only an interest in his assets, and not the assets themselves.
Because the amount of this interest was within the statutory
limits for exemption, the Trustee‟s ability to pursue any value
beyond the amount exempted was not contingent on




                               7
objecting. The District Court adopted this reasoning and
affirmed.

        Orton contends on appeal that Schwab is a narrow case
whose holding is confined to instances of debtor malfeasance
or negligence in claiming exemptions. In Schwab, the debtor
listed in Schedule B the value of her assets far below their
actual fair market value, and then, in Schedule C, claimed that
low-balled amount as exempt. The Court held that the
debtor‟s exemption in Schedule C of the full, deflated amount
listed in Schedule B failed to indicate an intent to exempt the
entire asset. Orton contends that this holding was premised on
two facts not present here: the actual value of the assets in
Schwab turned out to be higher than both (a) the debtor‟s
Schedule B estimates and (b) the statutory limits for
exemption. Because the Schwab debtor undervalued an asset
that, if correctly valued, would have exceeded the exemption
limits, Orton argues the Schwab debtor never had a plausible
chance of exempting the entire asset, making that case
inapplicable to Orton‟s situation here.

        Here, Orton‟s valuation represents the actual, fair
market value of the assets he seeks to exempt, and that value
falls well within the statutory cap. Indeed, no party has
intimated that Orton‟s estimated values do not represent the
fair market value. Orton thus contends that Schwab‟s
suggestion that debtors “list[] the exempt value as „full fair
market value (FMV)‟ or „100% of FMV,‟” Schwab, 130
S. Ct. at 2668, applies solely to circumstances in which a
debtor cannot or will not accurately estimate, at the time of
filing, what the fair market value of an asset might be.
Because the full fair market value of Orton‟s oil and gas lease
interest is one dollar and he exempted that full amount, Orton




                              8
contends that he gave sufficient notice to the Trustee of his
desire to exempt the entire asset from the Estate, and not just
one dollar‟s worth of its value.

       Trustee Rosemary Crawford responds that Schwab‟s
clear holding states that merely exempting a dollar amount
equal to the Schedule B estimated value is insufficient to
manifest the intent to exempt an entire asset. This is so, the
Trustee contends, irrespective of whether a debtor has
accurately or inaccurately estimated an asset‟s fair market
value. The Supreme Court wasted little ink discussing the
debtor‟s inaccurate estimate and spent the bulk of its opinion
explaining that, because § 522(d)(5) preserves merely an
“interest” in an asset, a debtor seeking to exempt the entire
asset must clearly put the trustee on notice of his intent to do
so. To that end, the Supreme Court provided specific
examples for debtors in Orton‟s exact situation to follow.
Orton did not heed this advice: he did not “list[] the exempt
value as „full fair market value (FMV),‟” nor did he note that
the amount he exempted was meant to embody “„100% of
FMV.‟” Schwab, 130 S. Ct. at 2668.

        In providing these illustrative examples, the Trustee
asserts, the Schwab Court did not draw the fine distinctions
Orton now proposes. The rationale in Schwab focused on
concerns about placing trustees on notice, not concerns about
inaccurate debtor valuations. Placing the onus squarely on the
debtor, the Trustee contends, the Court established a
presumption that a debtor‟s dollar-figure exemption under
§ 522(d)(5) will entitle a debtor to the amount claimed, and
no more, unless the debtor clearly gives notice that an entire
asset is being exempted. As support, she notes that a debtor‟s
Schedule B valuations are not binding, see Schwab, 130




                               9
S. Ct. at 2663, and thus cannot automatically exempt an asset
from the estate simply by virtue of being equal to that asset‟s
actual value at the time of filing.

                                C.

       We agree with and will affirm the judgment of the
Bankruptcy Court. The straightforward application of the
teachings and instructions of Schwab here means that Orton
properly exempted one dollar‟s worth of his oil and gas lease
and no more. Little additional discussion is needed to buttress
the Bankruptcy Court‟s and the District Court‟s persuasive
conclusions.

        Notwithstanding Orton‟s artful attempts to distinguish
his case, there is no indication in Schwab that the Court
meant to carve out an exception that would benefit only
debtors who are accurate (and lucky) enough to estimate and
exempt an asset‟s exact fair market value. It is true that the
Court explained, in a footnote, that they were not squarely
addressing the “argument . . . that a claim to exempt the full
value of the [asset] would, if unopposed, entitle [the debtor]
to the [asset] itself as opposed to a payment equal to [its] full
value.” Id. at 2668 n.21. And, “since it‟s a Supreme Court
footnote, the parties haggle over its meaning . . . .” Flomo v.
Firestone Nat‟l Rubber Co., LLC, 643 F.3d 1013, 1017 (7th
Cir. 2011). But the Court went on to warn that such an
argument was “at least questionable [because] Section 541 is
clear that title to the [asset] passe[s] to [the debtor‟s] estate at
the commencement of her case, and §§ 522(d)(5) and (6) are
equally clear that her reclamation right is limited to
exempting an interest in the [asset], not the [asset] itself.” Id.




                                10
         At the very least, the Court was clear that exemptions
under § 522(d)(5) are presumed to preserve a debtor‟s
“interest” in an asset rather than the asset itself; a debtor
seeking to retain more than an “interest” must indicate that
fact unambiguously in the Schedules. See Schwab, 140 S. Ct.
at 2668; cf. In re Gebhart, 621 F.3d 1206, 1210 (9th Cir.
2010) (construing Schwab to hold that “the fact that the value
of the claimed exemption . . . [was] equal to the market value
of the [asset] at the time of filing the petition did not remove
the entire asset from the estate”). The Court, moreover, did
not leave to future debtors the chore of discerning how they
might indicate this intent going forward. Rather, it
enumerated the specific actions that would manifest an intent
to exempt an entire asset. And even then, the Court warned,
“it is far from obvious that the Code would „entitle‟ [a debtor]
to clear title in [an asset] even if she claimed as exempt a
„full‟ or „100%‟ interest in it (which she did not).” Id.

       Orton‟s case presents us with a question simpler than
the one Schwab left open about a debtor claiming a “100%”
exemption for an asset falling within the statutory limits. It is
true that Orton‟s exemptions, unlike the Schwab debtor‟s, fell
below § 522(d)(5)‟s dollar limit. But Orton did not claim a
“full” or a “100%” interest in the lease, much less do
anything else that might be construed as placing the Trustee
on notice of his intent to exempt the entire lease. All Orton
did was claim as exempt in Schedule C the same dollar
amount that he estimated his lease to be worth in Schedule B.
That is exactly what the debtor in Schwab did, too. That
Orton‟s listed amount happened to constitute the lease‟s
actual fair market value does not remove Orton‟s case from
Schwab‟s ambit. Notwithstanding the existence of unused
exemptions or the accuracy of a debtor‟s valuations, the




                               11
Schwab debtor failed to apprise the trustee that he sought to
remove an asset from the estate, and so too did Orton.1

      Accordingly, Orton is entitled to a one-dollar interest
in the oil and gas royalty lease, along with his $4,250

1
  The few courts addressing the effect of claiming as exempt
“100% of FMV” of an asset (or similar words) have held that
using these phrases either renders the attempted exemption
facially defective or invites an evidentiary hearing to
determine the fair market value of the asset so that a dollar
amount can be assigned to the exemption. They reason that
“where the statutory basis for a debtor‟s claim of exemption
provides only for an exemption of an interest in certain
property up to a specific dollar amount, the „value of claimed
exemption‟ must be identified as a monetary value.” In re
Luckham, 464 B.R. 67, 77 (Bankr. D. Mass. 2012); see also
Massey v. Pappalardo, 465 B.R. 720 (B.A.P. 1st Cir. 2012);
In re Stoney, 445 B.R. 543, 552 (Bankr. E.D. Va. 2011); In re
Moore, 442 B.R. 865, 868 (Bankr. N.D. Tex. 2010). Thus, in
claiming “100% of FMV,” based on present interpretations of
Schwab, a debtor most likely cannot exempt an asset that is
not exemptible in kind such that it is removed from the
bankruptcy estate, and only is entitled to exempt the fair
market value of the asset as of the date of the petition up to
the dollar limit of the relevant exemption. Applied here,
regardless of what language Orton used to list the value of the
lease, he likely only is entitled to its fair market value as of
the date of the filing of his petition—that is, one dollar. In
short, though we do not rule on the effect of using “100% of
FMV” or similar language, it is likely that there was no way
for Orton to escape the outcome of our decision, irrespective
of Schwab‟s “FMV” dicta.




                              12
exemption for real estate. Because this amount was within
§ 522‟s exemptions limit, the Trustee need not have objected
before later moving to except those assets from abandonment.

                                V.

        Having resolved that Orton‟s dollar-amount
exemptions gave him merely an interest in the oil and gas
lease, the issue of whether any appreciation in value accrues
to Orton or to the Estate is easily decided: when a debtor
retains only an interest in an asset, rather than the asset itself,
the debtor is limited to the value of the exemption; the estate
is entitled to any appreciation in the asset‟s value beyond the
amount exempted. See In re Paolella, 85 B.R. 974, 976
(Bankr. E.D. Pa. 1988); cf. In re Reed, 949 F.2d 1317, 1324
(9th Cir. 1991) (holding that an asset‟s appreciation in value
goes to the estate, not the debtor); In re Potter, 228 B.R. 422,
424 (B.A.P. 8th Cir 1999) (same). The Bankruptcy Court
relied on well-settled precedents to reach this conclusion, and
we see no reason to disturb its well-reasoned judgment.

       Orton marshals several persuasive, logical arguments
to support his theory that a debtor should be entitled to an
asset‟s post-petition appreciation in value. But those
arguments apply only if the debtor actually exempts the asset
as a whole. As discussed above, Orton has retained merely an
interest in his oil and gas lease, worth one dollar, and no
more. The Court of Appeals for the Ninth Circuit, in fact,
applied Schwab to a claim similar to Orton‟s and held that,
even where “debtors accurately value[] [an asset] at the time
of bankruptcy filing, but the fair market value[] of the [asset]
increase[s] subsequent to filing[,] [t]his distinction . . . does
not alter the analysis. Under [Schwab], an exemption claimed




                                13
under a dollar-value exemption statute is limited to the value
claimed at filing.” In re Gebhart, 621 F.3d 1206, 1211 (9th
Cir. 2010). Because allowing a debtor to retain value beyond
what was declared on Schedule C would “convert a fresh start
to a free pass,” Schwab at 130 S. Ct. at 2667, a trustee need
not object to a debtor‟s exemptions to preserve an estate‟s
rights to value beyond the amount exempted, id. at 2661-2663
& n.10. Hence, the asset itself and any amount beyond what
Orton exempted are now property of the Estate.

       Orton attempts to sidestep this no-nonsense conclusion
by contending that, even if the estate is entitled to an asset‟s
value at the time of filing, the debtor may collect any
appreciation in value of the asset that postdates the
bankruptcy. But an estate‟s entitlement is not set in stone at
the time of filing, much less at any other time. To the
contrary, the quintessential purpose of limiting a debtor to a
dollar-amount exemption is to permit the trustee to liquidate
assets in the best interest of the creditors by cashing out the
debtor, effectively removing him from considerations about
how to administer the estate. See 11 U.S.C. § 704(a)(1)
(“[The Trustee must] collect and reduce to money the
property of the estate for which such trustee serves, and close
such estate as expeditiously as is compatible with the best
interest of the parties . . . .”); Kuehner v. Irving Trust, 299
U.S. 445, 452 (1937). To that end, § 541(a)(6) establishes that
any “[p]roceeds, products, offspring, rents or profits of or
from property of the estate”—in other words, appreciation of
value—become the property of the estate as well.

       Orton retains an interest in his lease; the lease itself is
property of the Estate. Accordingly, as a “product[] . . . or




                               14
profit[]” of the Estate‟s property, any potential appreciation in
its value is properly retained by the Estate.

                              VI.

       In light of Schwab, Orton‟s Schedule C dollar-amount
exemptions failed to adequately give notice to the Trustee of
Orton‟s intent to fully exempt his interests in the oil and gas
lease. The Trustee, therefore, need not have objected to
Orton‟s exemptions to retain the ability to except the lease
from abandonment. Because Orton did not fully exempt his
interest in the lease, moreover, he has no claim to any future
appreciation in its value. We will, therefore, affirm the
decisions of the District Court and Bankruptcy Court.




                               15